Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/065,136 filed on
October 7, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed a Request for Continued Examination on May 18, 2022 subsequent to a final rejection mailed on March 14, 2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), has been timely paid, the finality of the previous Office action mailed on March 14, 2022 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed May 18, 2022 has been entered. Applicant has amended independent claim 1. Claims 1-4, 9, 11 and 12 are currently pending.

Allowable Subject Matter
	Claims 1-4, 9, 11 and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the limitations of limitations of independent claim 1:
“(a) receiving a coding unit having information associated therewith related to at least one local illumination compensation model;
“(b) selectively determining among said at least one local illumination compensation model which is appropriate for use in decoding said coding unit among a group including,
“(i) based upon a value of a syntax structure within said bitstream using a first mode that reconstructs said coding unit based upon a single local illumination compensation model for said coding unit having said information associated therewith;
“(ii) based upon said value of said syntax structure within said bitstream using a second mode that reconstructs said coding unit based upon a plurality of said local illumination compensation models for the same said coding unit and each of which having a different set of said information associated therewith;
“(c) determining values associated with said selectively determined one or more of said local illumination compensation models; and
“(d) decoding said coding unit using the values associated with said selectively determined one or more of said local illumination compensation models.”
Claims 2-4, 9, 11 and 12 depend, directly or indirectly from claim 1.
Furthermore, applicant has filed a Terminal Disclaimer on December 28, 2021 under the provisions of 37 CFR 1.321 and paid the fee pursuant to 37 CFR 1.20(d) to overcome double patenting rejection over US Patent No. 10,843,409.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485